DENY and Opinion Filed September 20, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00787-CV

                  IN RE GAIL CORDER FISCHER, Relator

           Original Proceeding from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-17340

                       MEMORANDUM OPINION
                  Before Justices Myers, Nowell, and Goldstein
                          Opinion by Justice Goldstein
      In this original proceeding, relator Gail Fischer seeks mandamus relief from

the trial court’s order (1) granting real party in interest’s motion to strike her

exceptions to the auditor’s report and (2) denying her motion for leave to file the

exceptions. Entitlement to mandamus relief requires relator to show that the trial

court clearly abused its discretion and that she lacks an adequate remedy by appeal.

In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).

      After reviewing the amended petition and the record before us, we conclude

that relator has failed to demonstrate that the trial court abused its discretion.
Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

Having denied the petition, we also deny relator’s stay motion as moot.




                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE

220787F.P05




                                        –2–